Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims 1-5 are pending claims.
The claims 1-4 are rejected under 35 USC §101.
The claim 1 is rejected under 35 USC §103.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“Regarding Claim 1, an electromagnetic wave measurement point calculation device that is configured to calculate a plurality of measurement points of an electromagnetic wave set on a surface surrounding a radiation source of the electromagnetic wave, the electromagnetic wave measurement point calculation device comprising:
    a first arithmetic processing unit configured to calculate a measurement interval between a first measurement point and a second measurement point adjacent to the first measurement point using a correction coefficient determined according to the first measurement point and execute an electromagnetic wave measurement point calculation process for sequentially calculating the plurality of measurement points in a measurement range.”


Under step 2A prong 2,

Claim 1 is not directed to any practical application; the claim just defines a field of use for calculation and is not tied to any particular device, nor is there a real-world transformation recited.
 


Under step 2B: 
The plurality of measurement points of an electromagnetic wave set on a surface surrounding a radiation source of the electromagnetic wave are just descriptions of the data without any description of any means to perform the making of any measurements.
The claim comprises just a calculation device with processing unit, which could be just any generic computer with processing unit. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, do not make the claim significantly more than the abstract idea.

The dependent claims 2-4 merely extend the details of the abstract idea of mathematical concepts.

The dependent claim 5 comprises limitations of “an antenna” and “a position control mechanism” which are significant additional elements. These elements are sufficient to amount to integrate the claim into a practical application, since it recites a radiation interference wave measurement device with an antenna which detects electric field intensity on a surface surrounding a radiation source, while using a control unit to 
Thus claim 5 is patent eligible under 35 USC 101.
Thus claims 1-4 are patent ineligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US Pub.20150042309) in view of Kiminami (EP 1615041).


Regarding Claim 1, Kurihara disclose an electromagnetic wave measurement point calculation device that is configured to calculate a plurality of measurement points of an electromagnetic wave set on a surface (Fig. 4, # 21, para [0015], where measurement surface and setting a plurality of measurement points on the measurement surface, the measurement surface forming a closed surface in combination with the ground plane…a second step of measuring either a plurality of measurement-point electric fields or a plurality of measurement-point magnetic fields, or both…calculating either a plurality of mirror image measurement-point electric fields or a plurality of mirror image measurement-point magnetic fields, or both…a fourth step of calculating at least either 
   surrounding a radiation source of the electromagnetic wave (para [0025], where measurement surface is assumed to surround a radiation source of an electromagnetic wave that is located in either one of two spaces sectioned by a ground plane), the electromagnetic wave measurement point calculation device (Fig. 30, para [0164], where arithmetic processing unit 81 (computer 90)) comprising:
    a first arithmetic processing unit configured to calculate a measurement interval between a first measurement point and a second measurement point adjacent to the first measurement point to determined according to the first measurement point (para [0193], where in step S127, the arithmetic processing unit 81 increases the observation point height by the observation point interval); (para [0186], where the interval between a plurality of observation points (hereinafter referred to as the observation point interval) set within the range) and execute an electromagnetic wave measurement point calculation process for sequentially calculating the plurality of measurement points in a measurement range (para [0186], where the range of the observation point height, and the interval between a plurality of observation points (hereinafter referred to as the observation point interval) set within the range).
Kurihara does not disclose calculating the measurement interval between a first measurement point and a second measurement point adjacent to the first measurement point using a correction coefficient determined according to the first measurement point.

Kiminami discloses calculating a measurement interval between a first measurement point and a second measurement point adjacent to the first measurement point using a correction coefficient determined according to a first measurement point.
(Claim 15, where interpolation values are obtained between adjacent measuring points, and the interpolation values are used as a part of the measurement result).
It would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use interpolation, as taught by Kiminami, in the invention of Kurihara in order to more accurately determine the intensity distribution of the electric field between two points.  Claim 1 is therefore unpatentable over Kurihara in view of Kiminami.

Examiner note regarding the prior art of the record:


Regarding Claim 2:

None of the above references fully disclose or render obvious:

“ the first arithmetic processing unit is configured to calculate the correction coefficient in which the measurement interval in a height direction on the surface surrounding the radiation source satisfies a sampling theorem, on the basis of a distance between the radiation source and an antenna that detects an electric field intensity of an electric field intensity distribution formed on the surface surrounding the radiation source, a size of the radiation source, a height of the radiation source, and a height of the antenna.”

Regarding Claim 3:
None of the above references fully disclose or render obvious:


    PNG
    media_image1.png
    349
    630
    media_image1.png
    Greyscale

hrx is the antenna height,
 dmin is a Minimum value of a magnitude of a horizontal component of a vector 10 between the radiation source and an observation point (antenna position),
 dmax is a maximum value of the magnitude of the horizontal component of the vector between the radiation source and an observation point (antenna position), 
hmax is a maximum height of the radiation source, and  is a wavelength of the electromagnetic wave to be measured.”

 Regarding Claim 4:
None of the above references fully disclose or render obvious:

“the first arithmetic processing unit is configured to calculate the measurement interval in an angular direction on the surface surrounding the radiation 20 source by using Expression (5) and Expression (6), and is configured to calculate a position in the angular direction of the plurality of measurement points in the position in 
the measurement range on the measurement interval in the angular direction, 

    PNG
    media_image2.png
    122
    314
    media_image2.png
    Greyscale


Rmax is a maximum value of a horizontal component of a vector between a center of a specimen including the radiation source and the radiation source that is present in the specimen, and  is a wavelength of the electromagnetic wave to be measured.”

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5:
Kosaka (US Pub.20070024293) discloses a radiation interference wave measurement device that obtains a position at which a maximum electric field intensity of an electric field intensity distribution formed on a surface surrounding a radiation source is able to 
    the electromagnetic wave measurement point calculation device according to claim 1;
     an electric field intensity measurement device (Fig. 1, #3, electromagnetic measurement apparatus); and 
     a second arithmetic processing unit, 
wherein the electric field intensity measurement device comprises:
 an antenna configured to detect an electric field intensity (Fig. 1, # 2, para [0065], where probe 2 include a loop antenna and an infinitesimal dipole antenna);
    a position control mechanism capable of changing a relative position of the antenna with respect to the radiation source (Figures 9A and 9B, para [0104], where measurement is performed while changing a relative position between the DUT 1 and the probe 2); and
      configured to execute a second operation of measuring the electric field intensity of a frequency to be measured at the plurality of measurement points by using the antenna (Fig. 7, claim 3, where he electromagnetic interference to be measured is at least one of a frequency and an intensity of an electromagnetic wave in an electromagnetic near field; para [0079], where e electromagnetic field intensity distribution is displayed as shown in FIG. 7 for each frequency having the aforementioned electric field intensity).

Kuroda (US Pub.20060262031) discloses a third arithmetic process of specifying the position at which the maximum electric field intensity is able to be obtained from the electric field intensity distribution obtained by the second arithmetic process. (para [0049], where adjustment needed at the installation site is to turn, relative to the mast 10, the whole antenna to the position where the receiving level of the electromagnetic wave becomes maximum).

Kurihara (US Pub.20150042309) discloses a control unit, the control unit is configured to execute a first operation of setting a plurality of measurement points calculated by the electromagnetic wave measurement point (Fig. 4, # 21, para [0015], where measurement surface and setting a plurality of measurement points on the measurement surface, the measurement surface forming a closed surface in combination with the ground plane…a second step of measuring either a plurality of measurement-point electric fields or a plurality of measurement-point magnetic fields, or both…calculating either a plurality of mirror image measurement-point electric fields or a plurality of mirror image measurement-point magnetic fields, or both…a fourth step of calculating at least either one of the electric field and the magnetic field that are estimated to be formed at the virtual observation point, on the basis of either the plurality of measurement-point electric fields or the plurality of measurement-point magnetic fields, or both) calculation device on the surface surrounding the radiation source(para [0025], where measurement surface is assumed to surround a radiation source of an electromagnetic wave that is located in either one of two spaces sectioned 

None of the above references fully disclose or render obvious:
     “the second arithmetic processing unit performs a first arithmetic process of inputting zero to the electric field intensity between two adjacent measurement points in the electric field intensity distribution of the plurality of measurement points measured by the second operation, 
     a second arithmetic process of applying a digital low pass filter of which the frequency to be measured is a cut-off frequency to the electric field intensity distribution obtained by the first arithmetic process”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/
Supervisory Patent Examiner, Art Unit 2857